COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Elder
Argued at Richmond, Virginia


E. I. DUPONT DE NEMOURS & COMPANY
                                         MEMORANDUM OPINION * BY
v.         Record No. 0059-96-2       JUDGE JERE M. H. WILLIS, JR.
                                             JUNE 25, 1996
FREDERICK JACKSON MIZE, JR.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Wood W. Lay (Hunton & Williams, on briefs),
           for appellant.
           Peter McIntosh (Michie, Hamlett, Lowry,
           Rasmussen & Tweel, P.C., on brief), for
           appellee.



     E. I. DuPont De Nemours & Co. (DuPont) appeals from a

decision of the Virginia Workers' Compensation Commission

awarding compensation to Frederick Jackson Mize.     DuPont contends

that the commission erred (1) in finding that Mize's present

disability is related to his November 7, 1993 injury by accident

and (2) in finding as a matter of law that the "two causes rule"

supports DuPont's liability.    We find no error and affirm the

judgment of the commission.

     Mize worked as a spinning machine operator at DuPont's

Martinsville, Virginia plant.     On November 7, 1993, he was

injured when the flex back of the chair in which he was sitting

broke, throwing him to the floor.    He landed on his head, neck,

and right shoulder.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     On October 28, 1993, prior to his injury, Mize had been

diagnosed with moderate degenerative disc disease by Dr. Michael

G. Wenkstern, who had prescribed physical therapy and recommended

that Mize limit his activities "according to symptoms."      Mize

performed his regular job until November 7, 1993.

     On November 9, Mize returned to Dr. Wenkstern and has

continued under Dr. Wenkstern's care.    Dr. Wenkstern has

consistently diagnosed a cervical strain superimposed on the

degenerative disc disease.   Mize is also being treated by Dr.

David L. Kelly, Jr., a neurosurgeon.    On January 16, 1995, in

response to a question by Mize's counsel, Dr. Kelly stated that

"he understood the claimant had problems that preexisted his work

accident, but that these were aggravated by the fall."    He went

on to state, "I believe that his symptoms between March and

August [1994] are primarily related to his injury of November 7."
     At DuPont's request, Mize was examined by Dr. Powledge, a

specialist in occupational medicine.    On October 17, 1994, Dr.

Powledge reported that he believed Mize was exaggerating his

symptoms.   Dr. Powledge also reviewed Dr. Wenkstern's medical

records and reported that, in his opinion, the records suggested

that Mize "had reached his pre-injury status."

     The deputy commissioner held that Mize sustained a

compensable injury by accident when he fell out of the chair at

work and awarded him medical benefits.   However, the deputy

commissioner held that Mize had not met his burden of proving by




                               - 2 -
a preponderance of the evidence that his current symptoms were

causally related to his compensable injury by accident.

     The full commission reversed the holding of the deputy

commissioner, finding that Mize had proved that his current

disability was causally related to his compensable injury by

accident.    The commission based its finding on the medical

evidence, consisting of the opinions of Mize's treating

physicians, Dr. Wenkstern and Dr. Kelly, as well as Mize's own

testimony.
     The commission's findings of fact will not be disturbed on

appeal when supported by credible evidence.    Crisp v. Brown's

Tysons Corner Dodge, Inc., 1 Va. App. 503, 504, 339 S.E.2d 916,

916 (1986).   Credible evidence supports the commission's finding

that Mize's current disability is causally related to his injury

by accident. "'[T]he employer takes the employee as he is and if

the employee is suffering some physical infirmity, which is

aggravated by an industrial accident, the employer is responsible

for the end result of the accident.'"    Kemp v. Tidewater Kiewit,

7 Va. App. 360, 363, 373 S.E.2d 725, 726 (1988) (quoting McDaniel

v. Colonial Mechanical Corp., 3 Va. App. 408, 414, 350 S.E.2d
225, 228 (1986) (citation omitted)).    "'When an injury sustained

in an industrial accident accelerates or aggravates a preexisting

condition . . . disability resulting therefrom is compensable

under the Workers' Compensation Act.'"    Id. (quoting Ohio Valley
Construction Co. v. Jackson, 230 Va. 56, 58, 334 S.E.2d 554, 555




                                - 3 -
(1985) (citations omitted)).

     The commission based DuPont's liability for Mize's current

condition on the "two causes" rule.     "Under the 'two causes' rule

if a disability has two causes, one related to employment and one

unrelated, benefits are allowed."      Shelton v. Ennis Business

Forms, Inc., 1 Va. App. 53, 55, 334 S.E.2d 297, 299 (1985)

(citation omitted).   We cannot say as a matter of law that the

commission erred in applying the "two causes" rule.     The evidence

clearly shows that Mize's current disabling condition is the

result of a compensable cause, the compensable injury by

accident, and a non-compensable cause, the pre-existing

degenerative disc disease.   Both Dr. Wenkstern and Dr. Kelly

opined that Mize's current condition was an aggravation of his

degenerative disc disease caused by the November 7, 1993 injury

by accident.
     The judgment of the commission is affirmed.

                                                      Affirmed.




                               - 4 -